—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered April 26, 2000, convicting him of murder in the second degree (two counts) and arson in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that allegedly improper remarks made by the prosecutor during summation require reversal is unpersuasive. The defendant’s contention with respect to a majority of the remarks is not preserved for appellate review as the defendant either failed to object to the prosecutor’s comments, made only a general objection, or failed to request curative instructions (see CPL 470.05 [2]; People v Antonio, 255 AD2d 449 [1998]). In any event, the challenged comments do not require reversal.
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Altman, J.P, Krausman, Crane and Cozier, JJ., concur.